Order entered March 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01505-CV

                        WILLIAM E. ROBINSON, JR., Appellant

                                              V.

                            BORAL WINDOWS LLC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16397

                                          ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

       Before the Court is appellant’s Motion for Temporary Order to Lift Stay of Proceedings

in the Trial Court Pending Resolution of the Appeal. We DENY the motion.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE